DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number JP 2017-178445, filed on 09/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 10/26/2021 appears to be acceptable.

Drawings
The drawings filed 10/26/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "a plurality of JFET portions", “the JFET portions”, “a plurality of electric field block layers”, “the electric field block layers” etc. There is insufficient antecedent basis for these limitations in the claim. 
As claims 10-15 depend on the above rejected claim 9, they are also being rejected on the same reason.
For examination purpose, claims will be considered as below (including other minor corrections). 
9.  A manufacturing method for a semiconductor device including a semiconductor element of inversion type, the method comprising: 
preparing a substrate made of semiconductor and having a first conductivity type or a second conductivity type; 
forming a drift layer above the substrate, wherein the drift layer is made of semiconductor, has the first conductivity type, and has an impurity concentration smaller than that of the substrate; 
forming an electric field block layer above the drift layer, wherein the electric field block layer is made of semiconductor and has the second conductivity type; 
forming a plurality of trenches arranged in a stripe manner in the electric field block layer so that a longer direction of a respective trench is one direction, and thereafter, forming a plurality of JFET portions by providing semiconductor of the first conductivity type in the plurality of trenches, thereby forming a saturation current suppression layer which includes a plurality of electric field block layers arranged in a stripe manner and the plurality of JFET portions arranged in a stripe manner, wherein: a longer direction of a respective JFET portion is the one direction; a longer direction of a respective electric field block layerplurality of electric field block layers and the plurality of JFET portions are alternately arranged; 
forming a current dispersion layer above the saturation current suppression layer, wherein the current dispersion layer is made of semiconductor, has the first conductivity type, and has a first conductivity type impurity concentration larger than that of the drift layer; 
forming a base region above the saturation current suppression layer, wherein the base region is made of semiconductor and has the second conductivity type; 
forming a source region above the base region, wherein the source region is made of semiconductor, has the first conductivity type, and has a first conductivity type impurity concentration larger than that of the drift layer; 
forming a plurality of trench gate structures, including 
forming a plurality of gate trenches which are from a surface of the source region and deeper than the base region and which are arranged in a stripe manner, wherein a longer direction of a respective gate trench intersects with the one direction; and 
forming a gate insulating film on an inner wall surface of a respective gate trench and forming a gate electrode on the gate insulating film; 
forming a source electrode electrically connected to the source region; and 
forming a drain electrode on a back side of the substrate, 
wherein: 
forming the plurality of JFET portions includes 
forming: a first layer located at a bottom surface and a side surface of the trench and having a first conductivity type impurity concentration larger than that of the drift layer; and a second layer located above the first layer and having a first conductivity type impurity concentration smaller than that of the drift layer. 

 10.  The manufacturing method according to claim 9, wherein: forming the electric field block layer includes: as the electric field block layer, epitaxially growing a
12.  The manufacturing method according to claim 9, wherein: forming the plurality of JFET portions and forming the current dispersion layer are performed continuously; epitaxial growth of the first layer and the second layer of the plurality of JFET portions are performed continuously; and epitaxial growth of the current dispersion layer is performed at the same time as the epitaxial growth of the second layer is performed.  
13.  The manufacturing method according to claim 9, wherein: forming the plurality of JFET portions includes: epitaxially growing the first layer and the second layer of the plurality of JFET portions continuously; and thereafter, by planarization, removing portions of the first layer and the second layer outside the trench, whereby the first layer and the second layer are formed only in the trench; and forming the current dispersion layer includes: forming the current dispersion layer above the first layer and the second layer formed only in the trench and above the electric field block layer.  

Allowable Subject Matter
Claims 9-15 will be allowed after withdrawal of above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 9, the prior arts do not anticipate or make obvious, inter alia, the step of:
forming the plurality of JFET portions includes 
forming: a first layer located at a bottom surface and a side surface of the trench and having a first conductivity type impurity concentration larger than that of the drift layer; and a second layer located above the first layer and having a first conductivity type impurity concentration smaller than that of the drift layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817